ATTORNEY GRIEVANCE COMMISSION                                                                      *     IN THE
OF MARYLAND
                                                                                                   *     COURT OF APPEALS

v.                                                                                                 *     OF MARYLAND

                                                                                                   *     Misc. Docket AG No. 84

CRAIG W. STEWART                                                                                   *     September Term, 2020


                                                                                   CORRECTED ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Craig W. Stewart, to indefinitely suspend the Respondent

from the practice of law for violations of 19-301.15(a), 19-308.4(d) and 19-410(c) of the

Maryland Attorneys’ Rules of Professional Conduct, it is this 7th day of April, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Craig W.

Stewart, be, and hereby is, indefinitely suspended from the practice of law in the State of

Maryland; and it is further


                   ORDERED, that the Clerk of this Court shall remove the name of Craig W. Stewart

from the register of attorneys in this Court, and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761.


                                                                                            /s/ Robert N. McDonald
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                                  Senior Judge
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                    2021-04-08 10:47-04:00




Suzanne C. Johnson, Clerk
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/coa/84a20agcn.pdf